Case 3:19-cv-00221-TJC-MCR Document 109 Filed 11/13/20 Page 1 of 4 PageID 944




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


    JEMEL WATSON,

          Plaintiff,

    v.                                               Case No. 3:19-cv-221-J-32MCR

    STATE FARM MUTUAL
    AUTOMOBILE INSURANCE
    COMPANY,

          Defendant.



                                        ORDER

          This case is before the Court on several pretrial motions. The Court

    considers Plaintiff Jemel Watson’s First through Sixth Motions in Limine (Docs.

    55, 56, 57, 58, 59, 60); Plaintiff’s Motion to Allow Plaintiff’s Treating Doctors to

    Enter the Courthouse with Medical Needles for the Purpose of Demonstrative

    Aids (Doc. 67); and Defendant State Farm Mutual Automobile Insurance

    Company’s First through Fourth Motions in Limine (Docs. 61, 62, 63, 68). The

    Court and the parties discussed these matters, among other things, at a October

    21, 2020 final pretrial conference and at a November 10, 2020 status conference.

    The records of both hearings are incorporated by reference.
Case 3:19-cv-00221-TJC-MCR Document 109 Filed 11/13/20 Page 2 of 4 PageID 945




          Accordingly, it is hereby

          ORDERED:

          1.    Plaintiff’s First Motion in Limine (Doc. 55), requesting that the

    Court prohibit any reference to or argument that Plaintiff’s treating physicians

    committed medical malpractice that further injured, aggravated, or increased

    Plaintiff’s injuries or performed unwarranted interventions, is GRANTED as

    unopposed.

          2.    In Plaintiff’s Second Motion in Limine (Doc. 56), Plaintiff asks that

    the Court exclude all evidence related to whether Plaintiff was represented by

    counsel in the medical records. At the final pretrial conference, the Court

    deferred ruling on the motion and asked that Defendant file a notice of filing

    and the relevant letters and exhibits. Defendant filed those documents on

    October 24, 2020. (Docs. 74, 74-1, 74-2). For the reasons stated on the record at

    the November 10, 2020 hearing, Plaintiff’s Second Motion in Limine (Doc. 56)

    is DENIED.

          3.    Plaintiff’s Third Motion in Limine (Doc. 57), requesting that the

    Court prohibit any reference by Defendant’s counsel that Plaintiff’s treating

    physicians are “Plaintiff’s experts” or “Plaintiff’s retained experts,” is

    GRANTED as unopposed.




                                           2
Case 3:19-cv-00221-TJC-MCR Document 109 Filed 11/13/20 Page 3 of 4 PageID 946




          4.    Plaintiff’s Fourth Motion in Limine (Doc. 58), requesting that the

    Court exclude all references to any prior automobile accidents, is GRANTED

    as unopposed.

          5.    Plaintiff’s Fifth Motion in Limine (Doc. 59), requesting that all

    evidence about his pre-accident and post-accident employment records,

    specifically as they relate to termination or discipline, be excluded, is

    GRANTED for the reasons stated on the record at the October 21, 2020 final

    pretrial conference.

          6.    Plaintiff’s Sixth Motion in Limine (Doc. 60), requesting that the

    Court prohibit Defendant from presenting evidence regarding the relationship

    between Plaintiff’s law firm and Plaintiff’s treating physicians, is GRANTED

    as unopposed.

          7.    Plaintiff’s Motion to Allow Plaintiff’s Treating Doctors to Enter the

    Courthouse with Medical Needles for the Purpose of Demonstrative Aids (Doc.

    67) is GRANTED as unopposed.

          8.    Defendant’s First Motion in Limine (Doc. 61), requesting that the

    Court prohibit certain evidence regarding Plaintiff’s policy with Defendant, is

    GRANTED as unopposed.

          9.    Defendant’s Second Motion in Limine (Doc. 62), requesting that the

    Court prohibit Plaintiff from arguing that certain payments from Defendant

    may be construed as an admission of liability, is GRANTED as unopposed.


                                           3
Case 3:19-cv-00221-TJC-MCR Document 109 Filed 11/13/20 Page 4 of 4 PageID 947




          10.   Defendant’s Third Motion in Limine (Doc. 63), requesting that the

    Court prohibit any evidence regarding the alleged tortfeasor’s use of a cell

    phone at the time of the accident, is DENIED for the reasons stated on the

    record at the October 21, 2020 final pretrial conference.

          11.   Defendant’s Fourth Motion in Limine (Doc. 68) seeks to exclude

    portions of the testimony of certain treating physicians. Plaintiff filed a

    response in opposition (Doc. 77) on October 28, 2020, and Defendant replied

    (Doc. 90) on November 4, 2020. For the reasons stated on the record at the

    November 10, 2020 status conference, Defendant’s Fourth Motion in Limine

    (Doc. 68) is DENIED as to the testimony of Dr. Amos Dare; GRANTED as to

    the testimony of Dr. Adam Zeccardi; and DENIED as to the testimony of Dr.

    Richard Boehme subject to the Court’s Daubert ruling and subject to a proffer

    of Dr. Boehme’s testimony.

          DONE AND ORDERED in Jacksonville, Florida the 13th day of

    November, 2020.




    tnm
    Copies:

    Counsel of record

                                           4
